Citation Nr: 1815682	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-22 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New York, New York


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

2. Entitlement to service connection for heart disease, to include as due to as asbestos exposure and/or secondary to the Veteran's respiratory disorder.

3. Entitlement to service connection for a liver condition, to include as due to asbestos exposure and/or secondary to the Veteran's respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 1966.  He died in February 2013.  The Appellant is his surviving spouse.  She has been substituted as the appellant in this case.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2017.  The Appellant's friend, T.T., was present as a witness at the hearing.  The hearing transcript is associated with the record.

The issue of entitlement to service connection for a liver condition, to include as due to asbestos exposure and/or secondary to the Veteran's respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The evidence of record is at least in equipoise as to whether the Veteran's respiratory disorder is related to asbestos exposure during service.

2. The evidence of record does not show that the Veteran's heart disease is caused or aggravated by in-service asbestos exposure or the Veteran's respiratory disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disorder, due to asbestos exposure, have been met.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017).

2. The criteria for service connection for heart disease, to include as due to as asbestos exposure and/or secondary to the Veteran's respiratory disorder, have not been met.  38 U.S.C. § 1110, 5107(b); 38 C.F.R. § 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.	Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory Disorder

Service treatment records are silent for complaints, treatment or diagnosis of a respiratory condition.

Initially, the Board notes that upon a review of the Veteran's military personnel record, the Veteran served aboard the U.S.S. Whitehurst and the U.S.S. Hugh Purvis.  It was stated that the U.S.S. Whitehurst likely exposed those aboard to asbestos.  In addition, in an October 2010 affidavit, the Veteran reported significant occupational exposure to asbestos.  Asbestos exposure reportedly occurred serving aboard Navy ships and while working following service in major maintenance boiler overhaul.  Thus, the Board concedes asbestos exposure.

In a November 2010 private treatment record, the physician diagnosed the Veteran with pulmonary asbestosis with fibrosis and some element of chronic obstructive pulmonary disease.  The physician opined that the Veteran more than likely had pulmonary asbestosis related to exposure to asbestos during his work as a boiler tender and a ship fitter during the Vietnam War when in the Navy.

In a January 2011 VA examination, the examiner opined that the Veteran's chronic obstructive pulmonary disease/emphysema was not related to events that occurred in military service.  The examiner stated that chronic obstructive pulmonary disease was most likely secondary to smoking.  In addition, the examiner opined that the Veteran's asbestosis/interstitial lung disease was not related to events that occurred in military service.  It was noted a high-resolution computed tomography done for that examination revealed non-specific fibrotic changes, modest sequela of asbestos exposure, and emphysematous changes of the right upper lob.  The examiner stated that the Veteran did not report having any asbestos exposure after service.  He reported employment in a police doing law enforcement.  However, the examiner noted that the Veteran submitted an affidavit that he worked as a general utilities mechanic for Con Edison replacing and rebuilding pipe containing asbestos insulation.

Thus, the Board finds that the evidence is in equipoise as to the nexus between the Veteran's asbestos exposure and his respiratory disorder.  While the January 2011 VA examination found that the Veteran's respiratory disorder was due to smoking, the November 2010 private physician's opinion suggests otherwise.  Both the positive and negative opinions are probative as they contain clear conclusions connected to supporting data by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Since the evidence is in equipoise, a grant of service connection for a respiratory disorder is warranted, as the Veteran is entitled to the benefit of the doubt.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Heart Disease

Service treatment records are silent for complaints, treatment, or diagnosis of a heart condition.

VA treatment records following service are silent for any relationship between the Veteran's heart disease and respiratory disorder or asbestos exposure.

The Veteran was afforded a VA examination for his heart disease in January 2011.  The examiner found that there was no medical evidence in the literature to support any causal relationship or aggravation of asbestos exposure and any heart disease.  In a February 2011 addendum opinion, the examiner stated that there was no evidence that asbestos exposure caused any form of heart disease at all unless there was very severe lung disease causing right heart failure.  The examiner stated that in this case there was no evidence of right heart failure or heart condition at all, so absent any evidence of any heart disease from asbestos in the lungs there was no relation of asbestos exposure to heart disease or any aggravation thereof.  The examiner concluded that there was no evidence in the literature to support such as causative relationship or a consensus among medical experts that this happens.

Overall, the evidence of record does not show that the Veteran's heart disease was caused or aggravated by asbestos exposure and/or a respiratory disorder.

The Veteran and Appellant have offered their own opinion on etiology, stating that the Veteran's heart disease was caused or aggravated by asbestos exposure and/or a respiratory disorder.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that the Veteran's heart disease was caused or aggravated by asbestos exposure and/or a respiratory disorder, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for heart disease, to include as due to as asbestos exposure and/or secondary to the Veteran's respiratory disorder is not warranted.


ORDER

Entitlement to service connection for a respiratory disorder, due to asbestos exposure, is granted.

Entitlement to service connection for heart disease, to include as due to as asbestos exposure and/or secondary to the Veteran's respiratory disorder is denied.


REMAND

In December 2017, the Appellant asserted at the Board hearing that prior physicians stated that the Veteran's heart disease and liver condition were related to asbestos because the longest effect of asbestos reached everything.  The Appellant said that the affected lung was no longer functioning which in turn was not purifying everything.  The Board finds that as an opinion was already provided in January 2011 and February 2011 regarding the Veteran's heart disease and its relationship to asbestos and his respiratory disorder, a VA opinion is only needed for the Veteran's liver condition claim.  Thus, a remand is necessary to provide a VA opinion regarding the Veteran's liver condition and whether it was caused or aggravated by asbestos exposure and/or the Veteran's respiratory disorder.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records and associate those with the claims file.

2. Then, forward this claims file and a copy of the remand to a VA examiner to obtain an opinion regarding the Veteran's liver condition and its relationship to asbestos exposure and/or his respiratory disorder.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's liver condition was caused or aggravated by asbestos exposure or caused or aggravated by the Veteran's respiratory disorder.

The examiner should consider all lay statements including the Appellant's lay statements at the December 2017 Board hearing.  A clear rationale should be provided for all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, then the examiner must state why this is so, and provide any information that would be necessary in order to make an opinion, if possible.

3. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Appellant and her representative.  Then return the appeal to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


